                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

                                                       Chapter 11
 In Re:                                                Case No. 18-09108-RLM-11


 USA GYMNASTICS,


                  Debtor.


     COMBINED SPECIALTY’S RESPONSE TO JOINT MOTION REQUESTING
         THE COURT TO CONDUCT A SETTLEMENT CONFERENCE
                      AND FOR OTHER RELIEF

          Virginia Surety Insurance Company, Inc., formerly known as Combined Specialty

Insurance Company, responds to the Joint Motion Requesting the Court to Conduct a Settlement

Conference and For Other Relief as follows.

          Whether one agrees or disagrees with the District Court’s opinion in ARAC Roof It

Forward v. Nationwide Mut. Ins. Co. of America, 2019 U.S. Dist. LEXIS 94077, the undisputed

fact is that the Magistrate Judge’s subject order in that case was issued by the judicial officer
who had been personally involved in and presided over the prior settlement negotiations. Here,

in contrast, this motion is based solely on patently inaccurate allegations of an interested party in

the mediation privileged-protected negotiations that are at issue.

          The people who attended the mediations on behalf of Combined Specialty were senior

claims executives who had full authority to settle the claims against USAG. Those executives

exercised full authority and responsibility for the claims at issue against USAG, USOPC and the

other additional insureds seeking coverage under the Combined Specialty Policies.

          In order to avoid violating the mediation privilege, Combined Specialty will not be drawn

into discussing what, to its knowledge, in fact took place in the most recent mediation sessions.
We can state unequivocally that Combined Specialty approached and participated in those

sessions in good faith. The mediators who presided over the mediations sessions never

suggested otherwise. Therefore, there is no basis to support the unorthodox request that the CEO

responsible for the Combined Specialty policies at issue, is a necessary participant or would add

anything to the settlement process.

       That said, Combined Specialty has no objection to this Court participating in future

settlement talks in this case. Such involvement, though, may preclude the Court’s involvement

in certain other contested matters in the case such as disputed coverage issues in this case.

Dated: August 21, 2020                    Respectfully Submitted,

                                          / s / J a m e s P . M o l o y
                                          James P. Moloy
                                          Bose McKinney & Evans LLP
                                          111 Monument Circle, Suite 2700
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 684-5000
                                          Facsimile: (317) 684-5173
                                          jmoloy@boselaw.com

                                          Ronald D. Kent
                                          Susan M. Walker
                                          Dentons US LLP
                                          601 South Figueroa Street, Suite 2500
                                          Los Angeles, California 90017
                                          Telephone: (213) 623-9300
                                          Facsimile: (213) 623-9924
                                          ronald.kent@dentons.com susan.walker@dentons.com

                                          Robert B. Millner
                                          Dentons US LLP
                                          233 S. Wacker Drive, Suite 5900
                                          Chicago, Illinois 60606
                                          Telephone: (312) 876-8000
                                          Facsimile: (312) 876-7934
                                           robert.millner@dentons.com




                                                -2-
                                          Kevin P. Kamraczewski
                                          Law Offices of Kevin P. Kamraczewski
                                          332 South Michigan Avenue
                                          Suite 1032 K363
                                          Chicago, Illinois 60604-4434
                                          (312) 697-9768
                                          kevin@kevinklaw.com

                                          Counsel for Virginia Surety Company, Inc.
                                          f/k/a Combined Specialty Insurance Company

                                CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of August, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

        Nancy D. Adam                                Christopher Kozak
       ndadams@mintz.com                             ckozak@psrb.com

       Robert Allard                                 Micah R. Krohn
       rallard@cmalaw.net                            mkrohn@fgllp.com
                                                     mmatlock@fgllp.com
       John Joseph Allman                            csmith@fgllp.com
       jallman@hbkfirm.com                           csucic@fgllp.com
       dadams@hbkfirm.com
                                                     Carolyn Kubota
       Annemarie C. Alonso                           ckubota@cov.com
       annie@sllawfirm.com
                                                     Carl N. Kunz
       Martin Beeler                                 ckunz@morrisjames.com
       mbeeler@cov.com                               wweller@morrisjames.com

       Thomas R. Behm                                Cynthia Lasher
       trbehm@gmnp.com                               clasher@ncs-law.com
                                                     dcouch@ncs-law.com
       Megan A. Bonanni                              dhert@ncs-law.com
       mbonanni@pittlawpc.com
                                                     Adam Le Berthon
       Tonya J. Bond                                 adam.leberthon@wilsonelser.com
       tbond@psrb.com
       jscobee@psrb.com


                                               -3-
Wendy D. Brewer                         Jonathan C. Little
wbrewer@fmdlegal.com                    jon@sllawfirm.com
cbellner@fmdlegal.com
                                        John Manly
Kenneth H. Brown                        jmanly@manlystewart.com
kbrown@pszjlaw.com
                                        Michael M. Marick
Charles D. Bullock                      mmarick@skarzynski.com
cbullock@sbplclaw.com
lhaas@sbplclaw.com                      Jonathan Marshall
                                        jmarshall@choate.com
George Calhoun
George@ifrahlaw.com                     Phillip Alan Martin
Heather.simpson@kennedyscmk.com         pmartin@fmdlegal.com
                                        cbellner@fmhd.com
Douglas N. Candeub
dcandeub@morrisjames.com                John McDonald
                                        jmcdonald@briggs.com
John Cannizzaro
John.cannizzaro@icemiller.com           Mathilda S. McGee-Tubb
Thyrza.Skofield@icemiller.com           Msmcgee-tubb@mintz.com

Deborah Caruso                          Harley K. Means
dcaruso@rubin-levin.net                 hkm@kgrlaw.com
dwright@rubin-levin.net                 kwhigam@kgrlaw.com
jkrichbaum@rubin-levin.net              cjs@kgrlaw.com
atty_dcaruso@bluestylus.com
                                        Geoffrey M. Miller
Dianne Coffino                          Geoffrey.miller@dentons.com
dcoffino@cov.com                        ndil_ecf@dentons.com

Jesse Max Creed                         Robert Millner
creed@psb.law                           robert.millner@dentons.com
alegria@psb.law                         ndil_ecf@dentons.com

Heather M. Crockett                     James P. Moloy
Heather.Crockett@atg.in.gov             jmoloy@boselaw.com
darlene.greenley@atg.in.gov             dlingenfelter@boselaw.com
                                        mwakefield@boselaw.com




                                  -4-
Alex Cunny                               Marium Moore
acunny@manlystewart.com                  mmoore@selmanlaw.com

Elisabeth D’Agostino                     Ronald J. Moore
edagostino@selmanlaw.com                 Ronald.Moore@usdoj.gov

Peter D’Apice                            Whitney J. Mosby
dapice@sbep-law.com                      wmosby@bgdlegal.com
                                         fwolfe@bgdlegal.com
Louis T. DeLucia
louis.delucia@icemiller.com              Joseph L. Mulvey
john.acquaviva@icemiller.com             joseph@mulveylawllc.com
                                         linda@mulveylawllc.com
Edward DeVries
edward.devries@wilsonelser.com           Joel H. Norton
                                         jnorton@rsslawoffices.com
Karen M. Dixon
kdixon@skarzynski.com                    Michael P. O’Neil
                                         moneil@taftlaw.com
Kimberly A. Dougherty                    aolave@taftlaw.com
kim.dougherty@andruswagstaff.com
sandra.martin@andruswagstaff.com         Weston Erick Overturf
                                         wes.overturf@mbcblaw.com
Laura A. DuVall                          deidre.gastenveld@mbcblaw.com
Laura.Duvall@usdoj.gov                   ellen.sauter@mbcblaw.com
Catherine.henderson@usdoj.gov
                                         Dean Panos
Jeffrey B. Fecht                         dpanos@jenner.com
jfecht@rbelaw.com
rmcclintic@rbelaw.com                    Stephen Jay Peters
                                         speters@kgrlaw.com
Vince W Finaldi                          acooper@kgrlaw.com
vfinaldi@manlystewart.com
                                         Ginny L. Peterson
Rachana Fischer                          gpeterson@k-glaw.com
rachana.fischer@usdoj.gov                acoy@k-glaw.com
melanie.crouch@usdoj.gov
                                         Robert J. Pfister
Todd F. Flood                            rpfister@ktbslaw.com
tflood@floodlaw.com



                                   -5-
Sarah Lynn Fowler                       John Thomas Piggins
sarah.fowler@mbcblaw.com                pigginsj@millerjohnson.com
deidre.gastenveld@mbcblaw.com           ecfpigginsj@millerjohnson.com
ellen@mbcblaw.com
                                        Michael L. Pitt
Eric D. Freed                           mpitt@pittlawpc.com
efreed@cozen.com
mmerola@cozen.com                       George Plews
                                        gplews@psrb.com
Frances Gecker
fgecker@fgllp.com                       Amanda Koziura Quick
csmith@fgllp.com                        Amanda.quick@atg.in.gov
csucic@fgllp.com                        Marie.Baker@atg.in.gov
mmatlock@fgllp.com
                                        Michael L. Ralph
Cameron Getto                           mralph@rsslawoffices.com
cgetto@zausmer.com
                                        Melissa M. Root
Steven W. Golden                        mroot@jenner.com
sgolden@pszjlaw.com                     wwilliams@jenner.com

Douglas Gooding                         James Pio Ruggeri
dgooding@choate.com                     jruggeri@goodwin.com

Gregory Michael Gotwald                 Syed Ali Saeed
ggotwald@psrb.com                       ali@sllawfirm.com
scox@psrb.com                           betty@sllawfirm.com

Manvir Singh Grewal                     Ilan D. Scharf
mgrewal@4grewal.com                     ischarf@pszjlaw.com

Susan N. Gummow                         Thomas C. Scherer
sgummow@fgppr.com                       tscherer@bgdlegal.com
bcastillo@fgppr.com                     fwolfe@bgdlegal.com

Matthew A. Hamermesh                    Ronald Paltin Schiller
mhamermesh@hangley.com                  rschiller@hangley.com
kem@hangley.com;mjl@hangley.com         baw@hangley.com
                                        ecffilings@hangley.com




                                  -6-
Katherine Hance                          David J. Schwab
khance@goodwin.com                       djschwab@rsslawoffices.com

Samuel D. Hodson                         Igor Shleypak
shodson@taftlaw.com                      ishleypak@fgppr.com
aolave@taftlaw.com                       jfecteau@fgppr.com

Bonnie M. Hoffman                        Heather Elizabeth Simpson
bmh@hangley.com, hit@hangley.com         heather.simpson@kennedyscmk.com
ecffilings@hangley.com
                                         Casey Ray Stafford
Jeffrey A. Hokanson                      cstafford@k-glaw.com
jeff.hokanson@icemiller.com              lsmith@k-glaw.com
bgnotices@icemiller.com
david.young@icemiller.com                James I. Stang
                                         jstang@pszjlaw.com
John R. Humphrey
jhumphrey@taftlaw.com                    Catherine L. Steege
aolave@taftlaw.com                       csteege@jenner.com
                                         mhinds@jenner.com
Christine K Jacobson                     thooker@jenner.com
cjacobson@jhklegal.com                   aswingle@jenner.com
5412@notices.nextchapterbk.com
                                         Laura B. Stephens
Cassandra Jones                          lbstephens@mintz.com
cjones@walkerwilcox.com
vhosek@walkerwilcox.com                  Mark D. Stuaan
docket@walkerwilcox.com                  mark.stuaan@btlaw.com

Mitchell Aaron Kamin                     Keith Teel
mkamin@cov.com                           kteel@cov.com

Bruce L. Kamplain                        Meredith R. Theisen
bkamplain@ncs-law.com                    mtheisen@rubin-levin.net
dhert@ncs-law.com                        atty_mtheisen@bluestylus.com
klong@ncs-law.com                        mralph@rubin-levin.net
                                         csprauge@rubin-levin.net
Kevin P. Kamraczewski
kevin@kevinklaw.com




                                   -7-
        Ronald David Kent                             Jonathan Toren
        ronald.kent@dentons.com                       jtoren@cozen.com
                                                      jonathan-toren-1988@ecf.pacerpro.com
        Andrew T Kight
        akight@jhklegal.com                           U.S. Trustee
        assistant@jhklegal.com                        ustpregion10.in.ecf@usdoj.gov
        akight@ecf.courtdrive.com
                                                      Susan Walker
        Jackson Taylor Kirklin                        susan.walker@dentons.com
        taylor.kirklin@usdoj.gov
        melanie.crouch@usdoj.gov                      Joshua D. Weinberg
                                                      jweinberg@goodwin.com
        Adam L. Kochenderfer
        akochenderfer@wolfsonbolton.com               Gabriella B. Zahn-Bielski
                                                      gzahnbielski@cov.com

I further certify that on the 24th day of August, 2020, a copy of the foregoing was mailed by first-
class U.S. Mail, postage prepaid, and properly addressed to the following:

        Curtis T. Hill, Jr.                            Omni Management Group, Inc.
        IGCS - Fifth Floor                             5955 De Soto Avenue, Suite 100
        302 W. Washington Street                       Woodland Hills, CA 91367
        Indianapolis, IN 46204
                                                       Robin A Smith
        Cynthia Morano                                 46 Chelmsworth Dr
        6511 W 59th Street                             Bella Vista, AR 72715
        Chicago, IL 60638




                                                      /s/ James P. Moloy
                                                      James P. Moloy




                                                -8-
